United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
DEPARTMENT OF TRANSPORTATION,
FEDERAL AVIATION ADMINISTRATION,
Leesburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0038
Issued: January 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 5, 2017 appellant, through counsel, filed a timely appeal from an April 12,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits for the accepted conditions of aggravation of asthma,
fatigue, and fibromyositis, effective January 8, 2015; and (2) whether appellant has met her burden
of proof to establish any continuing disability or medical residuals due to the accepted conditions
after January 8, 2015.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the prior Board decision are incorporated herein by reference. The relevant facts are as follows.
On August 28, 1987 appellant, then a 35-year-old air traffic controller, filed an
occupational disease claim (Form CA-2) alleging intermittent respiratory and cardiac problems,
anxiety, chronic fatigue, depression, intermittent muscular problems, and temporomandibular joint
(TMJ) dysfunction while in the performance of duty. She provided a detailed statement describing
the events that she felt contributed to her emotional condition. OWCP developed a statement of
accepted facts (SOAF) noting that appellant had established that she was sexually harassed in the
performance of her federal employment. By decision dated April 23, 1992, it accepted her claim
for anxiety disorder, fatigue, aggravation of asthma, and fibromyositis. OWCP authorized
payment of wage-loss compensation and medical benefits on May 23, 1994.
Dr. Mayo F. Friedlis, a Board-certified physiatrist, examined appellant on October 27,
2009, and April 20 and November 30, 2010. He diagnosed right L5 radiculopathy, L4-5 neural
foraminal stenosis, L4-5 disc bulge, lumbar spondylosis, lumbar facet arthropathy, fibromyalgia,
chronic fatigue syndrome, and chronic lymphedema.
On April 26, 2011 OWCP referred appellant, a SOAF, and a list of questions for a second
opinion evaluation with Dr. Lance Atkinson, a physician Board-certified in occupational medicine,
to determine the status of her accepted conditions.4 Dr. Atkinson completed a report on
May 9, 2011. He opined that on physical examination he did not find evidence of asthma,
musculoskeletal abnormalities, or fibromyalgia.
OWCP found a conflict of medical opinion between Drs. Atkinson and Friedlis on the issue
of whether appellant was disabled and whether massage therapy should continue, which it
determined required referral to an impartial medical examiner (IME). It referred her to Dr. Bao T.
Pham, a Board-certified physiatrist. In a November 6, 2011 report, Dr. Pham found that appellant
was disabled from her date-of-injury position, but that she could participate in vocational
rehabilitation.

3

Docket No. 16-1198 (issued August 22, 2017).

4

The record reflects that appellant has filed other claims with OWCP. This claim, OWCP File No. xxxxxx151,
has been administratively combined with OWCP File Nos. xxxxxx558, xxxxxx947, xxxxxx625, xxxxxx483, and
xxxxxx448, with File No. xxxxxx483 serving as the master file.

2

On February 15, 2011 Dr. Brian C. Turrisi, a Board-certified pulmonologist, diagnosed
chronic asthma, residual sarcoidosis, and lymphedema. He opined that appellant’s asthma was
chronic, present, and disabling and noted that anxiety, fatigue, and lymphedema aggravated her
asthma.
By decision dated March 16, 2012, OWCP denied authorization for further massage
therapy and noted the need to seek additional medical evidence to determine whether appellant
continued to have a condition causally related to factors of her employment while employed by
the employing establishment.
Appellant, through counsel, requested an oral hearing on March 27, 2012 before an OWCP
hearing representative, which was held on May 25, 2012.
Dr. Friedlis completed notes on July 25 and November 22, 2012 and continued to diagnose
chronic pain syndrome, fibromyalgia, chronic fatigue syndrome, displaced lumbar disc, and
lumbosacral spondylosis.
By decision dated August 14, 2012, OWCP’s hearing representative found that
Dr. Turrisi’s report created an additional conflict with Dr. Pham’s report. He remanded for OWCP
to update the SOAF and refer appellant for an additional impartial medical examination.
On January 31, 2013 OWCP referred appellant, a December 13, 2012 SOAF, and a list of
specific questions for an impartial medical examination with Dr. Stuart M. Brooks, a physician
Board-certified in occupational medicine, to resolve the issue of whether appellant had any workrelated disability or medical residuals.
Dr. Turrisi provided notes dated December 31, 2012 and February 6, 2013 and indicated
that appellant’s asthma and fibromyalgia had been active. He completed a narrative report on
February 27, 2013 providing a history of injury and medical history. Dr. Turrisi found that
appellant’s asthma had improved, but that anxiety was still a factor for increased asthmatic
reaction. He continued to diagnose work-related anxiety, chronic asthma, fatigue, and
fibromyalgia. Dr. Turrisi provided lung function tests which demonstrated a mild obstructive lung
defect. He opined that appellant’s asthma was not totally disabling, but found that she was totally
disabled due to the unpredictable intensity of her work-related injuries of asthma, fatigue,
fibromyalgia, as well as neck and back pain.
In a report dated March 18, 2013, Dr. Brooks reviewed the SOAF and obtained a history
from appellant. He discussed each of her physical conditions. In response to OWCP’s questions,
Dr. Brooks determined that there were no objective medical diagnoses causally related to
appellant’s injuries at work. He found that her chronic pain syndrome was not work related in any
way and should not be diagnosed as fibromyalgia. Dr. Brooks opined that appellant’s asthma was
unrelated to her work, but was currently mildly present. He concluded that as she had childhood
asthma this condition continued into adulthood. Dr. Brooks found that appellant did not
experience allergic-type workplace asthma as there were no workplace irritant exposures capable
of causing irritant-inducing asthma. He determined that none of her diagnoses were work related.
Dr. Brooks noted that some of her medical conditions such as chronic pain syndrome could be

3

disabling. He concluded, “Most of [appellant’s] findings relate to subjective complaints and there
are few objective medical findings to support her contentions.”
Dr. Brooks completed a work capacity evaluation (OWCP-5c) on March 19, 2013 and
found that appellant was capable of returning to work with restrictions. He indicated by checking
a box marked “yes” indicating that she could work eight hours a day, but also responded that she
could work only four hours a day. Dr. Brooks provided restrictions indicating that appellant was
allowed to sit for six hours, walk for three hours, stand for four hours, and reach for three hours.
He found that she was able to twist for two hours, and bend or stoop for one hour. Dr. Brooks
indicated that appellant could operate a motor vehicle for four hours at work. He provided a lifting
restriction of five pounds for three hours a day. Dr. Brooks also indicated that appellant could
push and pull up to five pounds for four hours a day. He determined that she could squat for one
hour a day, but that she could not kneel or climb. Dr. Brooks indicated that appellant required 15minute breaks every 2 hours.
In a letter dated May 21, 2013, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits for the accepted physical conditions based on Dr. Brooks’
March 18, 2013 report.
By decision dated July 11, 2013 and corrected on July 22, 2013, OWCP terminated
appellant’s wage-loss compensation and medical benefits for the physical conditions of fatigue,
aggravation of asthma, and fibromyositis.
On July 15, 2013 counsel requested an oral hearing before an OWCP hearing
representative.
In a note dated June 24, 2013, Dr. Turrisi found that appellant was experiencing an
asthmatic flare due to stress, virus, or anxiety. He reviewed her childhood medical records from
1952 to 1970 and found no asthma. Dr. Turrisi concluded that appellant clearly had asthmatic
symptoms since 1970.
By letter dated July 24, 2013, OWCP requested that, in light of the physical restrictions
enumerated in his March 18, 2013 report, and the fact that he concluded that appellant’s physical
conditions had resolved, Dr. Brooks address whether appellant was capable of performing
employment duties at the sedentary level. He completed a supplemental report dated July 30, 2013
and opined that appellant was capable of performing work at the sedentary level.
In a note dated October 1, 2013, Dr. Friedlis diagnosed lymphedema, asthma, chronic
fatigue, chronic pain syndrome, and anxiety. On October 17, 2013 Dr. Turrisi found continued
respiratory issues and diagnosed asthma, chronic fatigue, noninfectious lymphedema.
OWCP’s hearing representative issued a decision on November 13, 2013, finding that
OWCP had not met its burden of proof to terminate appellant’s wage-loss compensation and
medical benefits for the physical conditions of fatigue, aggravation of asthma, and fibromyositis,
as the SOAF provided to Dr. Brooks was incomplete. The hearing representative directed OWCP
to combine appellant’s claims for physical injuries, and to obtain supplemental reports from
Dr. Brooks based on a revised SOAF and to issue de novo decisions. The decision instructed that
the referee physician should provide a rationalized medical opinion on whether appellant’s
4

accepted physical injuries had resolved and if treatment, including ongoing massage therapy for
those conditions should be authorized by OWCP.
OWCP composed an updated SOAF on January 30, 2014. It requested a supplemental
report from Dr. Brooks on January 30, 2014. In a series of questions OWCP asked Dr. Brooks
whether the accepted conditions for the injury sustained on January 1, 1980 had resolved, whether
any of her other physical conditions continued or whether they had resolved, whether massage
therapy was warranted if it was determined that an accepted condition continued, and whether
appellant was capable of performing a sedentary employment position.
OWCP subsequently received a December 20, 2013 note from Dr. Turrisi, who found that
appellant was exhibiting wheezing and diagnosed asthma, chest pain, and chronic fatigue.
In a report dated February 14, 2014, Dr. Turrisi provided a detailed history of injury. He
noted that appellant reported childhood asthma on her employing establishment medical
questionnaire, but later learned that she did not have asthma as a child, but bronchitis. Dr. Turrisi
indicated that in October 1986 she experienced severe chest pains and difficulty breathing at work
and was diagnosed with bronchial asthma related to stress. Appellant continued to experience
mild asthma with occasional acute attacks while at work. Dr. Turrisi opined that anxiety was a
factor for increased asthmatic reaction. He also reported that lymphedema aggravated her asthma
and that fatigue aggravated her lymphedema. Dr. Turrisi diagnosed work-related anxiety, chronic
asthma, chronic pain, back/neck pain, fibromyalgia, and fatigue as well as residual sarcoidosis and
lymphedema. He found that appellant’s asthma was chronic, present, and partially disabling.
Dr. Turrisi opined that her asthma was induced by anxiety/stress, exposure to cold, smoke, and
irritants and that the condition was permanent. He found that appellant’s asthma was not totally
disabling.
In his March 10, 2014 supplemental report, Dr. Brooks responded to OWCP’s questions
and again opined that appellant’s accepted conditions of anxiety disorder, fatigue, aggravation of
asthma, fibromyositis, as well as all other accepted conditions had resolved. He also determined
that she was capable of performing sedentary work as he previously reported.
By decision dated March 13, 2014, OWCP terminated appellant’s wage-loss compensation
and medical benefits for fatigue, aggravation of asthma, and fibromyositis, effective that date.
However, by decision dated April 18, 2014, OWCP on its own motion, vacated the March 13,
2014 decision, finding that the March 13, 2014 decision was issued in error.
On May 6, 2014 OWCP issued a notice of proposed termination of appellant’s wage-loss
compensation and medical benefits due to the accepted conditions of fatigue, aggravation of
asthma, and fibromyositis. It afforded her 30 days to respond if she disagreed with the proposed
termination. OWCP based the termination on the weight accorded to Dr. Brooks’ March 10, 2014
report. It found that the February 14, 2014 report from Dr. Turrisi, as well as the reports from
Dr. Friedlis were not sufficiently detailed or well-reasoned to establish continuing disability due
to the accepted conditions.
Dr. Friedlis submitted an additional report on July 7, 2014 and continued to diagnose workrelated chronic pain syndrome, fibromyalgia, and lumbago.

5

OWCP formulated an updated SOAF on August 18, 2014 which listed appellant’s accepted
conditions including anxiety disorder, fatigue, aggravation of asthma, and fibromyositis due to her
accepted emotional conditions. It also noted her accepted physical conditions including
lumbosacral strains, bulging disc at L4-5, left ankle sprain, contusion to the face, and sprains of
the neck, right shoulder, and left knee.
By decision dated January 8, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits for the conditions of aggravation of asthma, fatigue, and fibromyositis,
effective that same date. It noted that she was entitled to continue receipt of medical benefits and
wage-loss compensation for the accepted condition of anxiety disorder.
By decision dated March 2, 2015, OWCP reduced appellant’s wage-loss compensation
benefits for the accepted condition of anxiety disorder to zero based on her capacity to earn wages
as a customer service representative. Appellant, through counsel, requested an oral hearing before
OWCP’s hearing representative on March 30, 2015 of the loss of wage-earning capacity
determination. By decision dated December 14, 2015, the hearing representative found that the
March 2, 2015 loss of wage-earning capacity determination was appropriate and that appellant had
not established that the decision should be modified.5
Dr. Friedlis completed a note on March 17, 2015 and found that appellant continued to
experience lymphedema, asthma, chronic fatigue, and anxiety related to her work. In a report
dated May 8, 2015, he repeated his diagnoses.
On January 5, 2016 appellant, through counsel, requested reconsideration of OWCP’s
January 8, 2015 decision terminating appellant’s wage-loss compensation and medical benefits for
fatigue, aggravation of asthma, and fibromyositis. Counsel contended that Dr. Brooks’ opinions
were stale, based on incomplete SOAFs, unrationalized, and failed to address contrary medical
opinion evidence. She further argued that Dr. Brooks’ reports were not entitled to special weight
or the weight of the medical opinion evidence.
By decision dated January 27, 2016, OWCP denied modification of its January 8, 2015
termination decision.
On January 25, 2017 appellant, through counsel, requested reconsideration of the
January 27, 2016 decision. In support of this request, counsel contended that OWCP applied an
incorrect standard in terminating appellant’s wage-loss compensation and medical benefits.
Counsel asserted that the SOAFs provided Dr. Brooks were materially deficient.
On January 26, 2016 Dr. Paula Steward, a Board-certified physiatrist, listed appellant’s
medical history and opined that appellant could not work eight hours a day without restriction due
to her back pain, neck pain, obesity, lipolymphedma, and phlebolymphedma. In a report dated
April 25, 2016, Dr. Margaret M. Johnson, a Board-certified pulmonologist, examined appellant

5

Counsel appealed only the December 14, 2015 decision to the Board, and by decision dated August 22, 2017, the
Board found that OWCP had met its burden of proof to reduce appellant’s compensation based on her capacity to earn
wages in the constructed position of customer service representative. Supra note 3.

6

due to asthma. She diagnosed mild intermittent asthma with normal baseline lung function and
positive methacholine challenge.
By decision dated April 12, 2017, OWCP denied modification of its January 27, 2016 merit
decision regarding termination of appellant’s wage-loss compensation and medical benefits due to
her accepted physical conditions of aggravation of asthma, fatigue, and fibromyosis and any
ongoing disability or medical residuals related to those conditions.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.6 After it has determined that an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.7 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.9 To terminate authorization for medical treatment, OWCP
must establish that appellant no longer has residuals of an employment-related condition which
require further medical treatment.10
Section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician (known as a referee physician or impartial medical
specialist) who shall make an examination.11 The implementing regulation provides that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a

6

See R.P., Docket No. 17-1133 (issued January 18, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB
197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).
7
See R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L.
Minor, 37 ECAB 541 (1986).
8

See R.P., supra note 6; Del K. Rykert, 40 ECAB 284, 295-96 (1988).

9

See R.P., supra note 6; T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No.
08-1822 (issued August 5, 2009). Furman G. Peake, 41 ECAB 361, 364 (1990).
10

See R.P., supra note 6; James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002);
Furman G. Peake, supra note 9.
11
5 U.S.C. § 8123(a); see R.P., supra note 6; R.S., Docket No. 10-1704 (issued May 13, 2011); S.T., Docket No.
08-1675 (issued May 4, 2009); M.S., 58 ECAB 328 (2007).

7

physician who is qualified in the appropriate specialty and who has no prior connection with the
case.12
In situations where there exist opposing reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.13
ANALYSIS -- ISSUE 1
The Board finds that OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits for the accepted conditions of aggravation of asthma, fatigue,
and fibromyositis, effective January 8, 2015.
OWCP accepted appellant’s August 28, 1987 occupational disease claim for anxiety
disorder, fatigue, aggravation of asthma, and fibromyositis. It paid her wage-loss compensation
for total disability beginning May 23, 1994. OWCP properly determined that a conflict in medical
opinion arose between Dr. Turrisi, appellant’s attending physician, and Dr. Pham, an OWCP
physician, regarding her ongoing medical residuals and the extent of her disability due to her
employment injuries. It referred her to Dr. Brooks, a physician Board-certified in occupational
medicine, for an impartial medical examination and provided him with a series of questions
regarding her ongoing residuals, if any, and her need for treatment and ability to return to
employment in a sedentary position.
Where there exist opposing medical reports of virtually equal weight and rationale and the
case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.14 The Board finds that the opinion of Dr. Brooks is
well rationalized and based on a proper factual and medical history. Dr. Brooks accurately
summarized the relevant medical evidence, provided detailed findings on examination, and
reached conclusions about appellant’s condition which comported with his findings.15 In a
supplemental report dated March 10, 2014, he reviewed the medical evidence of record, including
the results of diagnostic studies. Following his physical examination, Dr. Brooks responded to
OWCP’s questions and again opined that appellant’s accepted conditions of anxiety disorder,
fatigue, aggravation of asthma, fibromyositis, as well as all of her other accepted conditions had
resolved without residuals. He also opined that she was capable of performing sedentary work, as

12

20 C.F.R. § 10.321; R.C., 58 ECAB 238 (2006).

13

See R.P., supra note 6; Darlene R. Kennedy, 57 ECAB 414 (2006); Gloria J. Godfrey, 52 ECAB 486 (2001).

14

C.S., Docket No. 18-0952 (issued October 23, 2018).

15

Id.

8

he had previously reported. As his report is detailed, well rationalized, and based on a proper
factual background, his opinion is entitled to the special weight accorded to an IME.16
The remaining evidence submitted prior to OWCP’s termination of appellant’s wage-loss
compensation and medical benefits is insufficient to overcome the special weight accorded to
Dr. Brooks. Dr. Turrisi submitted a series of reports and continued to diagnose work-related
anxiety, chronic asthma, fatigue, and fibromyalgia related to her employment. Dr. Turrisi,
however, was on one side of the conflict resolved by Dr. Brooks. A medical report from a
physician on one side of a conflict resolved by an IME is generally insufficient to overcome the
special weight accorded the report of an IME or to create a new conflict.17
On October 1, 2013 Dr. Friedlis diagnosed lymphedema, asthma, chronic fatigue, chronic
pain syndrome, and anxiety. He, however, did not provide an opinion as to how appellant’s
August 28, 1987 work injury caused her to be disabled from sedentary employment or to require
additional medical treatment. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.18 The report of Dr. Friedlis, therefore, is insufficient to establish appellant’s
claim.
The Board, therefore, finds that OWCP properly terminated appellant’s wage-loss
compensation and medical benefits, effective August 18, 2016.
On appeal counsel contends that Dr. Brooks’ reports were insufficient to meet OWCP’s
burden of proof to terminate appellant’s wage-loss compensation and medical benefits as the
reports were not based on a proper factual background. As discussed, however, OWCP properly
terminated medical benefits as Dr. Brooks’ well-rationalized report was based on an updated
SOAF issued on January 30, 2014 and was fully responsive to the questions posed by OWCP.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP properly terminates a claimant’s compensation benefits, he or she has the
burden of proof to establish continuing disability or residuals after that date causally related to the
accepted injury.19 To establish causal relationship between the condition as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence based on a complete medical and factual background, supporting such causal
relationship.20 A claimant must establish by the weight of the reliable, probative, and substantial

16

Supra note 14; T.M., Docket No. 18-0149 (issued September 5, 2018); J.M., 58 ECAB 478 (2007).

17

Supra note 13.

18

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

19

D.M., Docket No. 18-0746 (issued November 26, 2018); Manuel Gill, 52 ECAB 282 (2001).

20

Id.

9

evidence that he or she had employment-related disability or residuals of his or her accepted
condition which continued after the termination of compensation benefits.21
ANALYSIS -- ISSUE 1
The Board finds that the medical evidence of record is insufficient to establish continuing
employment-related disability or residuals requiring further medical care after the January 8, 2015
termination of wage-loss compensation and medical benefits.
Following the termination of her wage-loss compensation and medical benefits, appellant
submitted March 17, and May 8, 2015 notes from Dr. Friedlis, who found that appellant continued
to experience lymphedema, asthma, chronic fatigue, and anxiety related to her work. While the
reports from Dr. Friedlis are generally supportive of continuing employment-related residuals and
disability, they do not provide adequate medical rationale explaining how the diagnosed conditions
or resultant disability were caused by the employment injury.22 Medical conclusions unsupported
by rationale are of little probative value.23
Appellant also submitted a January 26, 2016 report from Dr. Steward, opining that
appellant could not work eight hours a day without restriction due to her back pain, neck pain,
obesity, lipolymphedma, and phlebolymphedma. The Board has held that the mere diagnosis of
“pain” does not constitute the basis for payment of compensation.24 Further, OWCP has not
accepted obesity, lipolymphedma, or phlebolymphedma as work-related conditions. Where
appellant claims that a condition not accepted or approved by OWCP was due to her employment
injury, she bears the burden of proof to establish that the condition is causally related to the
employment injury through the submission of rationalized medical evidence. Dr. Steward did not
provide rationale for her opinion that the work injury caused additional conditions. As noted
above, medical conclusions unsupported by rationale are of limited probative value.25
Dr. Johnson, on April 25, 2016, evaluated appellant due to asthma. She diagnosed mild
intermittent asthma with normal baseline lung function and positive methacholine challenge.
Dr. Johnson did not offer an opinion on causal relationship between appellant’s asthma and her
employment. Medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.26 Accordingly,
this report is insufficient to establish continuing employment-related disability or residuals
requiring further medical care after the January 8, 2015 termination of wage-loss compensation
and medical benefits.

21

J.R., Docket No. 17-1352 (issued August 13, 2018).

22

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

23

T.A., Docket No. 18-0431 (issued November 7, 2018); Willa M. Frazier, 55 ECAB 379 (2004).

24

Robert Broome, 55 ECAB 339 (2004).

25

Supra note 23.

26

Supra note 18.

10

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP has met its burden of proof to terminate appellant’s wageloss compensation and medical benefits for the accepted conditions of aggravation of asthma,
fatigue, and fibromyositis, effective January 8, 2015. The Board further finds that she has not
established continuing employment-related disability or residuals due to the accepted conditions
after January 8, 2015.
ORDER
IT IS HEREBY ORDERED THAT the April 12, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

